DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 9, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in line 18, the limitation “generate the ultrasound image” is recited.  However, in line 11 of claim 1, the limitation “to generate the ultrasound image” is further recited.  It is unclear as to whether the “generate the ultrasound image” in line 18 is referring to the same generated ultrasound image set forth in line 11, or referring to a different generated ultrasound image.  For examination purposes, Examiner assumes the latter.  Claim 21 is similarly rejected (see lines 16-17 of claim 21 (i.. “to generate the ultrasound image…”).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 2008/0154123) (hereinafter “Jackson ‘123”).
Regarding claim 21, Jackson ‘123 discloses an ultrasound diagnostic apparatus (medical diagnostic ultrasound imaging system 10, fig. 1, paragraph [0017]) comprising: 
an ultrasound probe (transducer 12, fig. 1, paragraph [0018]); 
a transmission circuit (12, “transmit beamformer” [0027]) configured to transmit an ultrasound beam toward a subject from the ultrasound probe (“the ultrasound imaging system 18 includes a transmit beamformer… The ultrasound imaging system 18 connects with the transducer 12, such as through a releasable connector. Transmit signals are generated and provided to the transducer 12” [0027]); 
a reception circuit (“receive beamformer” [0027]) configured to generate reception data on the basis of signals output from the ultrasound probe (“Transmit signals are generated and provided to the transducer 12. Responsive electrical signals are received from the transducer 12 and processed by the ultrasound imaging system 18. The ultrasound imaging system 18 causes a scan of an internal region of a patient with the transducer 12 and generates an image of the region as a function of the scanning” [0027]); 
a movement detection sensor (location device 14, fig. 1 [0020]-[0023], referring to the location device being a gravity sensor, an accelerometer or gyroscope) that is attached to the ultrasound probe (“transducer 12 includes the location device 14. The location device 14 is in or on the ultrasound transducer 12. For example, the location device 14 is mounted on, placed within, or formed as part of the housing of the transducer 12” [0020]) and detects a movement of the ultrasound probe to output the movement as a detection signal (“location device 14 is a sensor or sensed object. For example, the location device 14 includes coils of a magnetic position sensor” [0021] and “By sequencing transmission through remote transmitter coils and measuring signals on each of the sensors coils, the location and orientation of the sensor coil is determined. Based on the position and orientation of the patient relative to the transmitter coils, the location and orientation of the transducer 12 is determined” [0022]); and 
a processor (processor 20, fig. 1) configured to
image the subject on the basis of the reception data generated by the reception circuit to generate an ultrasound image (“Responsive electrical signals are received from the transducer 12 and processed by the ultrasound imaging system 18. The ultrasound imaging system 18 causes a scan of an internal region of a patient with the transducer 12 and generates an image of the region as a function of the scanning” [0027], wherein “the processor 20 is a system controller of the ultrasound imaging system 18” [0029]), 
to perform image analysis (“image processing”) using the generated ultrasound image (described in [0032]-[0033], referring to performing image processing, or other analysis, to identify a heart view), 
to calculate a movement amount (i.e. the relative position of the transducer with the previous position is determined as the transducer is moved, where such a change in position as the transducer is moved represents a “movement amount”) in a plurality of directions (i.e. multiples images are acquired, wherein each image would be associated with a change in direction and therefore, since a movement amount is calculated every time an image is acquired, the movement amount is calculated in a plurality of directions (i.e. plurality of directions associated with the plurality of images)) of the ultrasound probe in a case where an imaging inspection portion (i.e. heart, which is associated with the multiple heart views) that is currently being imaged among a plurality of inspection portions (i.e. liver, abdomen, kidneys, etc., are a plurality of inspection portions of the subject that can be inspected by the ultrasound probe) of the subject is inspected (paragraph [0032], referring to “For example, the user positions the transducer 12 to scan one heart view. User entry, protocol, image processing, or other analysis identifies this one heart view. As the transducer is moved, subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position”; paragraphs [0047]-[0048], referring to “…the anatomy is determined from the..position and orientation of the transducer relative to a previous position and a model of relative locations of the anatomy with the known anatomical location or view.  For example, an A4C view of heart anatomy is imaged…The change in position of the transducer…is detected.  The model indicates rotation of…range of values from the A4C view as being an A2C view, identifying the anatomy…”; paragraphs [0044], [0050]-[0051]-[0053], referring to a plurality of frames (i.e. “sequence of images”) being acquired which are associated with a plurality of directions, wherein relative position or orientation information (i.e. change in position which is the “movement amount”) is determined for each view/image),
using the detection signal output from the movement sensing device (wherein “position, orientation, or position and orientation of the transducer 12 at a given time are provided using the location device 14. The information is an absolute or relative position” [0030]), 
to discriminate the imaging inspection portion (“identifies this one heart view” [0032] and “subsequent anatomy” identification [0032]) on the basis of a result of the image analysis and the movement amount of the ultrasound probe (paragraph [0032], “the previous position of the transducer 12 associated with known anatomy, view, or location relative to the patient is used without predetermined location. For example, the user positions the transducer 12 to scan one heart view. User entry, protocol, image processing, or other analysis identifies this one heart view. As the transducer is moved, subsequent anatomy may be identified by the relative position with the previous position [i.e., “movement amount”] and a model associating the known information to the relative position”, paragraphs [0048]-[0049], which set forth “For example, the anatomy of the region is determined with an image interpretation algorithm. The position, orientation, position and orientation of the transducer, the additional position information, and information derived from image data are variables used by the image interpretation algorithm to determine anatomy..To improve the robustness of image interpretation, additional information provided by a position/orientation sensor…is input.  Image recognition software is utilized to identify and/or interpret an ultrasound image”, paragraph [0039], referring to anatomical structure represented by an ultrasound image is identified as a function of position, orientation, or position and orientation and wherein the automatic view identification algorithm also determines the structure based, at least in part, on image data; Figure 3, wherein step (46) of determining the anatomy uses information from step (40; sensing transducer position or additional position information) and from step (44; scanning and generating image)),
to set (i.e. optimizing/determining) an imaging condition (“operating parameters of the ultrasound system” [0049], condition (i.e. which images to combine) for forming a combined image) corresponding to the discriminated imaging inspection portion (paragraphs [0032], [0049], i.e. result of the image interpretation/recognition is a discrimination/determination of the anatomy), and to generate the ultrasound image in accordance with the set imaging condition (i.e. implicit that optimized operating parameters of an ultrasound system and/or initiating a measurement of clinical parameters (which includes determining which images to combine to form a combined image)) would be used by the ultrasound system to generate the ultrasound image)  (paragraphs [0048]-[0049], which set forth “For example, the anatomy of the region is determined with an image interpretation algorithm. The position, orientation, position and orientation of the transducer, the additional position information, and information derived from image data are variables used by the image interpretation algorithm to determine anatomy..To improve the robustness of image interpretation, additional information provided by a position/orientation sensor…is input.  Image recognition software is utilized to identify and/or interpret an ultrasound image.  Image interpretation helps optimize the operating parameters of an ultrasound system or initiate a measurement of clinical parameters”; paragraph [0055] further sets forth “…a calculation is performed as a function of anatomy.  For example, multiple apical cardiac views, each with a different but measured and known rotation angle, are combined….The anatomy information indicates which images to combine for best representing the heart”), paragraph [0027], wherein the ultrasound system uses the operating parameters to produce ultrasound images);
wherein the processor is further configured to calculate the movement amount using the detection signal that is output from the movement detection sensor for each of a plurality of frames generated on the basis of the reception data generated by the reception circuit (paragraph [0044], referring to “…a sequence of images representing the same or different regions are obtained”; paragraphs [0050]-[0053], referring to acquiring various standard views, which are accessed from different positions and orientations of the transducer with respect to the patient’s body and wherein the position information allows identifying groups of images unambiguously or less ambiguously, and therefore a plurality of frames are acquired which are associated with different directions, and wherein the movement amount using the detection signal is calculated for each acquired frame (i.e. “plurality of frames”), in particular, paragraph [0053] refers to relative position or orientation information (i.e. change in position which is the “movement amount”) being determined for each view/image), 
wherein the movement amount of the ultrasound probe calculated by the processor is that of the ultrasound probe in a case where one inspection portion (i.e. heart) is being imaged (paragraph [0032], referring to “For example, the user positions the transducer 12 to scan one heart view. User entry, protocol, image processing, or other analysis identifies this one heart view. As the transducer is moved, subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position”; paragraphs [0047]-[0048], referring to “…the anatomy is determined from the..position and orientation of the transducer relative to a previous position and a model of relative locations of the anatomy with the known anatomical location or view.  For example, an A4C view of heart anatomy is imaged…The change in position of the transducer…is detected.  The model indicates rotation of…range of values from the A4C view as being an A2C view, identifying the anatomy…”; note that the movement amount, which is represented by the relative position of the transducer with the previous position of the transducer as the transducer is moved, is that of the ultrasound probe (i.e. transducer) in a case where the heart (i.e. “one inspection portion”) is being imaged).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/293,128 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the instant application is generic to all that is recited in claim 20 of the reference application.   That is, claim 20 of the reference application falls entirely within the scope of instant claim 21, or in other words, instant claim 21 is anticipated by claim 20 of the reference application.  Specifically, because claim 20 of the reference application claims the same steps and structure (i.e. the claims only differ in some language, for example, “movement amount” of the instant application corresponds to movement direction and movement distance” in the reference application, “imaging inspection portion” of the present application corresponds to “first inspection portion” and “second inspection portion”, “movement direction and a movement distance” (i.e. movement amount) is calculated in a case where one inspection portion (i.e. probe is imaging the “second inspection portion” when the movement amount is calculated and therefore the “second inspection portion” corresponds to the “one inspection portion”), etc.), as claimed in instant claim 21, the apparatus of instant claim 21 is anticipated by claim 20 of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The dependent claims would be allowable due to their dependency on claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest wherein the processor is further configured to calculate a change in pitch angle between the plurality of frames, calculate a total value of an absolute value of the change in pitch angle between the plurality of frames, and determine the movement amount based on the total value of the absolute value of the change in pitch angle, in combination with the other claimed elements.

Response to Arguments
Applicant’s arguments, see pg. 10, filed June 16, 2022, with respect to the rejection under Jackson of claim 1 have been fully considered and are persuasive.  The prior art rejection of claims 1, 3, 7, 9 and 18, has been withdrawn. 
With regards to claim 21, Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive. 
With regards to claim 21, Applicant argues that, in Jackson, a movement of the transducer means a movement thereof between an anatomy and a subsequent anatomy, pointing to paragraph [0053] of Jackson which sets forth acquiring an A4C cardiac view and then moving to a A2C cardiac view.  Applicant asserts that Jackson does not disclose calculating a movement amount of an ultrasound probe in a case where one inspection portion is being imaged.
However, Examiner notes that the broadest reasonable interpretation of the term “one inspection portion” is a portion [of the human subject] that is being inspected.  Examiner notes that paragraph [0032] of Jackson refers to “For example, the user positions the transducer 12 to scan one heart view. User entry, protocol, image processing, or other analysis identifies this one heart view. As the transducer is moved, subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position”; paragraphs [0047]-[0048], referring to “…the anatomy is determined from the..position and orientation of the transducer relative to a previous position and a model of relative locations of the anatomy with the known anatomical location or view.  For example, an A4C view of heart anatomy is imaged…The change in position of the transducer…is detected.  The model indicates rotation of…range of values from the A4C view as being an A2C view, identifying the anatomy…”  Paragraph [0053] as cited by Applicant further refers to acquiring cardiac/heart views.  Therefore, though Jackson may disclose that different cardiac views may be imaged, each of the views acquired is that of the same “one inspection portion”, that being of the heart.  Examiner emphasizes that the heart in a human subject corresponds to one inspection portion among a plurality of inspection portions (i.e. liver, abdomen, kidneys, etc.) that can be imaged by the ultrasound probe of Jackson.
Additionally, it should be noted that the last two lines of claim 21 refer to the movement amount of the ultrasound probe being calculated in a case where “one inspection portion” is being imaged.  The claim does not set forth that “only” one inspection portion is being imaged when the movement amount of the ultrasound probe is being calculated.  Therefore, even if one were to consider the different cardiac views as corresponding to different inspection portions, Jackson would still meet the above recited limitation as Jackson does disclose that the movement amount calculated is that of the ultrasound probe in a case where one inspection portion (i.e. at least one of the cardiac views) is being imaged.  
Applicant may further refer to the Interview Summary mailed on 4/28/22 for further explanation of Examiner’s position.  
Claim 21 therefore is rejected under previously cited prior art Jackson.
With regards to the 35 USC 112(b) rejections and claim 1, Applicant asserts that the claims have been amended to correct each of the deficiencies pointed out by the Examiner.  
However, the 35 USC 112(b) issue of claim 1, specifically with regards to the limitation “to generate the ultrasound image in accordance with the set imaging condition” in lines 16-17 has not been resolved.  Examiner notes that the issue remains as line 10 of claim 1 sets forth that an ultrasound image is generated, and then in lines 16-17, it appears that the same “the ultrasound image” is generated again with the set imaging condition.  This creates confusion as to how the same “ultrasound image” that is used to ultimately set an imaging condition (see lines 14-16 of claim 1, the limitation “to discriminate the imaging inspection portion on the basis of a result of the image analysis…to set an imaging condition corresponding to the discriminated imaging inspection portion”, wherein the image analysis is performed using the generated ultrasound image) can then be generated again in accordance with the set imaging condition.  Claim 1 therefore remains rejected under 35 USC 112(b).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793